Case 2:20-cr-00023-TSK-MJA Document 55 Filed 10/26/20 Page 1 of 5 PageID #: 126



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                    Crim. Action No.: 2:20cr23-2
                                                           (Judge Kleeh)

 MELISSA ANN SLAYTON,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   October   9,    2020,   the   Defendant,   Melissa   Ann     Slayton

 (“Slayton”),    appeared     before      United   States   Magistrate    Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Two of the Indictment, charging her with Possession with

 Intent to Distribute at Least Five Grams of Methamphetamine, in

 violation of Title 21, U.S.C. 841(a)(1) and 841(b)(1)(B)(viii).

 Slayton stated that she understood that the magistrate judge is

 not a United States District Judge, and Slayton consented to

 pleading    before   the    magistrate     judge.     This   Court    referred

 Defendant’s plea of guilty to the magistrate judge for the purpose

 of administering the allocution, pursuant to Federal Rule of

 Criminal Procedure 11, making a finding as to whether the plea was

 knowingly and voluntarily entered, and recommending to this Court

 whether the plea should be accepted.
Case 2:20-cr-00023-TSK-MJA Document 55 Filed 10/26/20 Page 2 of 5 PageID #: 127



 USA v. SLAYTON                                                     2:20CR23-2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Defendant Slayton’s statements during the plea

 hearing    and   the   Government’s       proffer   establishing    that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Slayton was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 47] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Slayton’s plea of guilty to Count Two of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 47], provisionally ACCEPTS Defendant Slayton’s guilty

 plea, and ADJUDGES her GUILTY of the crime charged in Count Two of

 the Indictment.

                                       2
Case 2:20-cr-00023-TSK-MJA Document 55 Filed 10/26/20 Page 3 of 5 PageID #: 128



 USA v. SLAYTON                                                   2:20CR23-2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.     The Probation Officer shall undertake a presentence

 investigation of Slayton, and prepare a presentence investigation

 report for the Court;

       2.     The Government and Defendant Slayton shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by November 4, 2020;

       3.     The presentence investigation report shall be disclosed

 to Defendant Slayton, counsel for Defendant, and the Government on

 or before January 4, 2021; however, the Probation Officer shall

 not disclose any sentencing recommendations made pursuant to Fed.

 R. Crim. P. 32(e)(3);

       4.     Counsel may file written objections to the presentence

 investigation report on or before January 18, 2021;




                                       3
Case 2:20-cr-00023-TSK-MJA Document 55 Filed 10/26/20 Page 4 of 5 PageID #: 129



 USA v. SLAYTON                                                   2:20CR23-2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 February 1, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements     and   motions   for    departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 February 15, 2021.

       The magistrate judge released Defendant Slayton on the terms

 of the Order Setting Conditions of Release [Dkt. No. 19].

       The Court will conduct the Sentencing Hearing for Defendant

 on Friday, February 26, 2021, at 2:00 P.M., at the Elkins, West

 Virginia point of holding court.          If counsel anticipates having

 multiple witnesses or an otherwise lengthy sentencing hearing,

 please notify the Judge’s chamber staff so that an adequate amount

 of time can be scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00023-TSK-MJA Document 55 Filed 10/26/20 Page 5 of 5 PageID #: 130



 USA v. SLAYTON                                                   2:20CR23-2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 47],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: October 26, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
